Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Claims 1-18 are pending. Claims 1, 7, and 13 are the independent claims. Claims 1, 7, and 13 have been amended. This Office action is in response to the “Applicant Arguments/Remarks Made in an Amendment” received on 05/16/2022.
Office Note:
The claims submitted on 05/16/2022 state that claim 12 is “Currently Amended”, but the claim appears to have no amendments. Claim 12 was amended in the previous set of claims submitted on 11/22/2021 and, as such, it appears that the current claim 12 should simply be labeled “Previously Presented”.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. 112 (f).
Response to Arguments
With respect to applicant’s “Amendments and Remarks” filed on 05/16/2022: Applicant’s remarks have been fully considered and are found persuasive. Applicant’s remarks will be addressed in the order they were presented.
Office Note:
The Applicant states that “The Examiner indicates that claims have invoked 35 U.S.C. § 112(f) due to the alleged use of a generic placeholder coupled with functional language, thereby creating a rebuttal presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f)”. The Office explicitly stated in the Non-Final Rejection dated 02/18/2022, has reiterated above in the Claim Interpretation, and would like to reiterate herein that “The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. 112 (f)”.
With respect to the claim rejections of claims 1-18 under 35 U.S.C. § 112(a), applicant’s “Amendments and Remarks” have been fully considered and were persuasive. The claim rejections of claims 1-18 under 35 U.S.C. § 112(a) have been withdrawn.
With respect to the claim rejections of claims 1-18 under 35 U.S.C. § 112(b), applicant’s “Amendments and Remarks” have been fully considered and were persuasive. The claim rejections of claims 1-18 under 35 U.S.C. § 112(b) have been withdrawn.
With respect to the claim rejections of claims 1-18 under 35 U.S.C. § 103, applicant’s “Amendments and Remarks” have been fully considered and were persuasive. The claim rejections of claims 1-18 under 35 U.S.C. § 103 have been withdrawn.
Allowable Subject Matter
	With respect to claims 1-18: claims 1, 7, and 13 have been found to contain allowable subject matter. Any claims that depend there from are also found to contain allowable subject matter due to their dependency on the allowable subject matter.
Reasons for Allowance
	The allowable subject matter found in the claims 1, 7, and 13 that has not been found to have been anticipated or taught in the prior art, in combination with the other claim limitations is as follows:
Claim 1:
“predicting a future trajectory of the dynamic object at a second time period after the first time period based on a correlation between the dynamic object and at least one other object of the set of objects identified in the snapshot, the future trajectory being predicted independent of: a previous trajectory of the dynamic object prior to the first time period; and map information from one or more maps obtained prior to the first time period”
Claims 7 and 13 contain similarly recited limitations.
	The closest prior art of reference is Levinson et al. (US 2017/0124476 A1). Levinson describes a method for controlling a vehicle based on a predicting from a semantic map, including receiving sensor data of the current environment, generating a semantic map of the surroundings with labels assigned to each identified object, predicting a trajectory of a dynamic object based on the relationship between that dynamic object and another object, and controlling the vehicle based on the prediction. However, Levinson does not disclose or teach the limitations as described above, in combination with the other limitations of the independent claims.
	Another prior art of reference is Sun et al. (US 2019/0072973 A1). Sun describes an iterative process of planning a trajectory for a vehicle, including predicting trajectories for the vehicle and then, based on those vehicle trajectories, predicting the trajectories of surrounding objects, identified with the use of semantic segmentation. Then, based on the predicted trajectories of the surrounding objects, the process scores the predicted trajectories of the vehicle and selects the best trajectory to control the vehicle based on the scores. However, Sun does not disclose or teach the limitations as described above, in combination with the other limitations of the independent claims.
	Both of these references either independently or in combination fail to anticipate or teach the limitations as cited above in combination with the other claimed limitations. Therefore claims 1, 7, and 13 contain allowable subject matter and any claims that depend there from are also found to contain allowable subject matter.
Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached form PTO-892. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian E Yang whose telephone number is (571)272-7679. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.Y./Examiner, Art Unit 3669                                                                                                                                                                                                        August 17, 2022

/JESS WHITTINGTON/Examiner, Art Unit 3669